OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700, Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d).  All of the CERTIFIED copies of the priority documents have been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).

Specification
The substitute specification filed 22 AUG 2022 is approved for entry.
The substitute abstract and title are acceptable.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over KADER (US 3606277) that discloses a device and method for applying a building material comprising a movement device 10; a building material (concrete lacking fibers) that is formed of various components - col. 3, lines 53-59; a mixer with a drive (col. 4, lines 33-41), a mixing chamber 14, an agitator shaft 30, a conveyor 36 in the form of a screw conveyor with windings, an outlet 50; distances between adjacent windings of the screw conveyor 36 are smaller the closer the windings are arranged to the outlet 50 - Figure 1; agitator elements or pins (as in the instant invention) 41-44 spaced apart on the shaft 30 by a distance which pins are indeed capable of agitating the building material at least to some degree; wherein a component of the building material contains an aggregate (an inherent constituent of concrete), and wherein a distance between ends of agitator elements 41-44 of the agitator shaft 30 and an inner wall of the mixing chamber 14 is at least as large as a diameter of grains of the aggregate (col. 5, lines 3-12) since the pins 41-44 terminate well before the inner wall of the mixing chamber 14 and also before the outer periphery of the windings as seen in Figure 1; 
wherein a first winding 40 of the screw conveyor 36 furthest away from the outlet 50 of the mixer has a smaller diameter than following windings - Figure 1; 
wherein the building material does not contain fibers, and wherein the conveyor device 36 has two to ten windings as seen in Figure 1.
KADER thus discloses/anticipates the subject matter of section (3) of claims 1 and 14 but does not necessarily disclose the distance between the agitator elements recited in section (2)(ii) of claims 1 and 14.  
[RATIONALE A]:  With respect to the limitation of the parameter regarding this distance which is present in the claims at issue, the examiner has found that the specification contained no disclosure of any unexpected results arising therefrom, and that as such the parameter is arbitrary and therefore obvious.  Such unsupported limitations cannot be a basis for patentability, since where patentability is said to be based upon particular chosen parameters or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) and MPEP 2144.05(III).
With respect to the limitation of the recited distance, it would have been obvious to one of ordinary skill in the art to have provided the apparatus defined by the disclosure of KADER with the configurations and/or dimensions recited in the claims which are considered at most optimum choices, lacking any disclosed criticality.
	Applicant has the burden of proving such criticality.  In re Swenson et al., 56 USPQ 372; In re Scherl, 70 USPQ 204.  However, even though applicant's modification may result in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  In re Sola, 25 USPQ 433; In re Normannet et al., 66 USPQ 308; In re Irmscher, 66 USPQ 314.  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Swain et al., 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 38 USPQ 213; Allen et al. v. Coe, 57 USPQ 136; MPEP 2144.05(II)(A).
No probative evidence is of record to demonstrate that the dimensions and/or other variables of the invention are significant or are anything more than one of numerous dimensions a person of ordinary skill in the art would find obvious for purposes of merely changing the configurations and/or dimensions to obtain different results. Graham v. John Deere Co., 148 USPQ 459.
Accordingly, the examiner argues that this distance parameter is quite arbitrary and thus obvious over the prior art per MPEP 2144.05(II)(III).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over KADER in view of McAnally et al. (US 2007/0217281 A1).
KADER discloses a pumpable concrete component (col. 6, lines 56-74) but not the accelerator component.  McAnally et al. discloses a mixer 14 for building materials such as concrete that utilizes an accelerator as a component of the building material.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the mixer and building material of KADER with an accelerator as a component of the building material as taught by McAnally et al. for the purposes of enabling a modification of the setting time of the concrete in cold weather   ¶ [0022].

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over KADER in view of MIYATA et al. (US 4844340).
KADER discloses the recited conveyor 36 and a building material but not the recited fibers.  MIYATA et al. discloses a mixing system for building materials such as concrete that utilizes the recited fibers as a component of the building material as seen in col. 4 of MIYATA:  

    PNG
    media_image1.png
    141
    465
    media_image1.png
    Greyscale



It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the mixer and building material of KADER with fibers  as taught by MIYATA et al. for the purposes of strengthening the resultant cured building material by the presence of the reinforcing fibers distributed within said building material (col. 4, lines 41- col. 5, line 2 and as set forth in comparative EXAMPLES 1-3).  The recited sizes and quantity of fibers utilized in modified KADER is arbitrary and therefore well within the realm of obviousness as explained in “RATIONALE A” above.

Allowable Subject Matter
Claims 3 and 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The rejections under 112(b) are withdrawn.  The recited components of the building material recited throughout the apparatus and method claims (e.g., fibers, aggregate, etc.) are deemed positively recited and required elements of the apparatus and method claims and not an intended use of the mixer/applying device.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        
								



28 November 2022